DETAILED ACTION
1.	The Amendment filed 12/09/2020 has been entered. Claims 12-13, 19, 29-30 & 34 in the application remain pending and are currently being examined. Claims 12-13, 19, 29-30 & 34 were amended. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 08/31/2018 & 04/23/2019.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Title
4.	The title of the invention is not descriptive of the claimed invention. The claimed invention of currently amended independent claim 12 is drawn to an underground-pipeline travelling device, not a method for the rehabilitation of a pipeline, application device and read-out device. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
5.	The claimed invention of currently amended independent claim 12 is drawn to an underground-pipeline travelling device, which is not even mentioned in the abstract.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Kiest, Jr. (US 2014/0027000 A1) of claims 16, 29-31, 33, 35 & 37 are withdrawn per cancellation of claims 16, 31, 33, 35 & 37 and amendments of claim 12.



8.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Kiest, Jr. (US 2014/0027000 A1) and Winiewicz et al. (US 6,966,950 B2) of claims 32 & 36 are withdrawn per cancellation of claims 32 & 36.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


10.	Claims 13, 29 & 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As regards to claim 13, lines 1-2 recite “wherein the application apparatus comprises any of a laser, laser printer and/or inkjet printer”, however claim 12 (from which claim 13 depends), lines 6-9 recite “one or both of (i) an application apparatus… and/or (ii) a transmission unit”, thus only requiring one of an application apparatus and a 
As regards to claim 29, lines 2-3 recite “a read-out device configured to read out the information applied to the hardened lining element”, however claim 12 (from which claim 29 depends), lines 6-9 recite “one or both of (i) an application apparatus…, the application apparatus configured to apply information in the form of visually perceptible indicia to a surface of a hardened lining element… and/or (ii) a transmission unit”, thus only requiring one of an application apparatus and a transmission unit. Therefore if a transmission unit is relied upon to satisfy claim 12 (as is the case below), there can’t be a read-out device configured to read out the information applied to the hardened lining element as recited in claim 29, since there is no application apparatus configured to apply information to a surface of a hardened lining element. Therefore claim 29 is not further limiting since it requires structure which is not required in claim 12 from which it depends. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
As regards to claim 30, line 3 recites “the information via radio”, however claim 12 (from which claim 30 depends), lines 6-9 recite “one or both of (i) an application apparatus…, the application apparatus configured to apply information in the form of visually perceptible indicia to a surface of a hardened lining element… and/or (ii) a 

Claim Rejections - 35 USC § 102
11.	Claims 12 & 34 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kiest, Jr. (US 2014/0027000 A1) hereinafter Kiest.
As regards to claim 12, Kiest discloses an underground-pipeline travelling device (abs; [0041]-[0046]; fig 6), comprising: 
a travel unit comprising a wheeled vehicle (see fig 6) configured to travel within an interior of an underground pipeline 78, 80 ([0041]-[0046]; fig 6); and
a transmission unit comprising receiver 71 & receiver wire 74, conveyed by the travel unit comprising the wheeled vehicle (see fig 6), the transmission unit comprising receiver 71 & receiver wire 74, configured to transmit information via the receiver wire 74 to a storage medium comprising transmitters 64, 66 & control station 38 (control station 38 will implicitly store the received information, even if for a finite time period) virtually connected to a surface of a hardened resin absorbent liner 58, 62, wherein the information transmitted by the transmission unit comprising receiver 71 & receiver wire 74, comprises and/or refers to an evaluation protocol, i.e. the physical conditions within 
wherein the underground-pipeline travelling device, including the wheeled vehicle (see fig 6) and the transmission unit comprising receiver 71 & receiver wire 74, are configured as a single, self-contained unit that does not comprise the hardened resin absorbent liner 58, 62 (abs; [0002]-[0006]; [0041]-[0046]; fig 6; clm 12).
As regards to claim 34, Kiest discloses an underground-pipeline travelling device (abs; [0041]-[0046]; fig 6), wherein the travel unit comprising the wheeled vehicle (see fig 6) further comprises bladder tube 56 with underground-pipeline travelling device comprising an attaching means by way of substance-to-substance connection and/or frictional engagement configured to attach the storage medium comprising transmitters 64, 66, to the hardened resin absorbent liner 58, 62, the attaching means conveyed by the travel unit comprising the bladder tube 56 (abs; [0002]-[0006]; [0041]-[0046]; fig 6; clm 12).

Claim Rejections - 35 USC § 103
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kiest as applied to claim 12 above, and further in view of Winiewicz et al. (US 6,966,950 B2) hereinafter Winiewicz.
As regards to claim 19 Kiest discloses an underground-pipeline travelling device (abs; [0041]-[0046]; fig 6), and the travel unit comprising the wheeled vehicle (see fig 6) 
Winiewicz discloses an apparatus for internally treating an underground pipeline or conduit (col 3, ln 36-41; fig 1; clm 1), comprising a camera probe 44 for orientation of lateral movement of device 10 through pipe 14 and interior surfaces of the pipe 14 (col 6, ln 58-col 7, ln 42; fig 1; clm 1). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a camera probe conveyed by the travel unit comprising the wheeled vehicle in the apparatus of Kiest, because Winiewicz teaches the use of a camera probe for orientation of lateral movement of device through pipe and interior surfaces of the pipe (col 6, ln 58-col 7, ln 42).

Response to Arguments
13.	Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Kiest fails to show at least the following aspects of Applicant's 
invention as recited in claim 12: " A travel unit conveying one or both of (i) an application apparatus configured to apply information in the form of visually perceptible indicia to a surface of a hardened lining element within the underground pipeline, and/or (ii) a transmission unit configured to transmit the information to a storage medium connected to the surface of the hardened lining element. " The travel unit and the one or both of the application apparatus and/or the transmission unit configured as a single, self-contained unit that does not comprise the hardened lining element.
(b) Turning from FIGS. 1-3 of Kiest to FIG. 6, there is shown wheeled receiver (71) which travels the pipe looking for the RFID of a transmitter so as to receive from the RFID information about the "address, date of repair", etc. See ¶¶ [0045]-[0046]. As to this aspect of the Kiest reference, the receiver (71) is distinguishable from the instant invention of claim 12 in at least that the receiver (71) is not configured to transmit to the RFID any information comprising and/or referring to an evaluation protocol including data concerning the lining element and/or the underground pipeline. Rather, and as indicated, the receiver (71) simply looks for the RFID and, upon locating the same, receives from the RFID information about, for instance, the date of the repair and/or the address where the repair was made.
(c) As to claim 34, the prior art fails to disclose an attaching device conveyed by a travel unit and configured to attach a storage medium to the hardened lining element.  
As discussed previously, Kiest teaches that the transmitter (18) is already attached to the liner upon insertion into the pipeline. Correspondingly, and necessarily, it is likewise already attached to the hardened liner (i.e., being present in the uncured liner it will necessarily remain there as the liner hardens). Nothing in Kiest is disclosed which corresponds to Applicant's claimed travel unit conveying a device which attaches a storage medium to the hardened lining element.
(d) For at least the foregoing reasons, Applicant respectfully submits that Kiest is not anticipatory of the invention of claim 12. Given the deficiencies in Kiest in regards to claim 12, Applicant also respectfully submits that the rejections as to the dependent claims, all of which are premised on Kiest as the primary reference, are necessarily moot.

14.	In response to applicant’s arguments, please consider the following comments.
(a) Initially, claim 12 recites “one or both of (i) an application apparatus… and/or (ii) a transmission unit”, thus only requiring one of an application apparatus and a transmission unit to satisfy the claim limitation.
As already discussed in detail above in regards to claim 12, in the embodiment of figures 4-6, Kiest discloses an underground-pipeline travelling device (abs; [0041]-[0046]; fig 6), comprising: 
a travel unit comprising a wheeled vehicle (see fig 6) configured to travel within an interior of an underground pipeline 78, 80 ([0041]-[0046]; fig 6); and
a transmission unit comprising receiver 71 & receiver wire 74, conveyed by the travel unit comprising the wheeled vehicle (see fig 6), the transmission unit comprising receiver 71 & receiver wire 74, configured to transmit information via the receiver wire 74 to a storage medium comprising transmitters 64, 66 & control station 38 (control station 38 will implicitly store the received information, even if for a finite time period) virtually connected to a surface of a hardened resin absorbent liner 58, 62, wherein the information transmitted by the transmission unit comprising receiver 71 & receiver wire 74, comprises and/or refers to an evaluation protocol, i.e. the physical conditions within the pipe during repair, such as the temperature required to fully cure the resin impregnated material, in order to ensure the pipe is fully repaired, concerning the resin 
wherein the underground-pipeline travelling device, including the wheeled vehicle (see fig 6) and the transmission unit comprising receiver 71 & receiver wire 74, are configured as a single, self-contained unit that does not comprise the hardened resin absorbent liner 58, 62 (abs; [0002]-[0006]; [0041]-[0046]; fig 6; clm 12).
(b) Kiest discloses: 
[0032] Also shown in FIG. 2 is a signal 24 being emitted by the transmitter 18. The embodiment shown in FIG. 2 shows an active transmitter 18 that transmits a signal 24 outwardly from the transmitter 18. A receiver 30 picks up the signal 24. The receiver 30 of FIG. 2 is shown at a location outside of the pipe 28 and above the ground. Therefore, a receiver 30 may be moved over the ground until it picks up a signal from a transmitter 18. The receiver 30 can then interpret the information contained in the signal 24 to determine the identification characteristics and physical characteristics emitted by the transmitter 18.
[0035] As mentioned above, the RFID tags or transmitters may be passive or active. Furthermore, the transmitter 18 could operate on radio frequencies or other wireless data transfer systems (as non-limiting examples, hypersonic or infrared systems). When a passive RFID tag 20 is used, a power source, shown as receiver 30, must be inserted into the pipe 28 to read the information. This is because passive RFID tags operate by using the radio energy transmitted by the receiver as its energy source or to activate an onboard battery. However, when aggressive or active RFID tags 20 are used, a receiver 30 could be positioned further away from the transmitter 18, potentially even above ground. This is the example shown in FIG. 2, and is due to the fact that aggressive transmitters constantly emit a signal or transmission, whether weak or strong, and this signal is read by a receiver. Alternatively, the transmitter 18 may need no power at all, or may be self powered by the medium in which it is placed (as a non-limiting example, flowing water). 
[0045] FIG. 6 shows the main and lateral pipes 78, 80 after the resinous material impregnated into the main and lateral liners 58, 62 has cured and hardened within the pipes. Once they are cured and hardened, the main and lateral bladders are deflated and removed along with the launcher device 52. However, as the transmitters 64, 66 have been placed between the liners 58, 62 and pipe walls, the transmitters 64, 66 will remain in the pipe after it has been repaired. Furthermore, FIG. 6 shows an embodiment of a passive type RFID transmitter and sensor. The passive transmitter will not emit any sort of signal, and a receiver must be inserted within the pipe 28 to obtain the information from the transmitters 64, 66. A receiver 71, which may be a robot, as is shown in FIG. 6, can be inserted into the main and lateral pipes 78, 80. The receiver 71 includes wheels and a receiving member positioned thereon to emit a signal 72 therefrom to look for transmitters 64, 66 within the pipes 28. When the signal 72 interacts with a transmitter in the pipe, the signal is bounced back to the receiver 71 and can be transmitted via a receiver line or wire 74 to a place outside of the pipe. For example, the receiver wire 74 may be connected to a control station 38, a monitor, or other viewing station such that an operator outside of the pipe can view the physical characteristics within the pipe as was discussed in relation to FIG. 3 above. 
However, it should be appreciated that that an active transmitter, as was shown and discussed in relation to FIGS. 1-3, may be used with the pipe repair and liner assembly of FIGS. 4-6. The transmitters are interchangeable and the use of passive versus active transmitters may be dependent upon factors such as the type of pipe being repaired, characteristics around the pipe to be repaired, type of transmitter available, type of receiver available, and the like. There is no one reason for using one transmitter or the other.
That is, Kiest discloses a transmission unit comprising receiver 71 & receiver wire 74, conveyed by the travel unit comprising the wheeled vehicle (see fig 6), the transmission unit comprising receiver 71 & receiver wire 74, configured to transmit information via the receiver wire 74 to a storage medium comprising transmitters 64, 66 & control station 38 (control station 38 will implicitly store the received information, even if for a finite time period) virtually connected to a surface of a hardened resin absorbent liner 58, 62, wherein the information transmitted by the transmission unit comprising receiver 71 & receiver wire 74, comprises and/or refers to an evaluation protocol, i.e. the physical conditions within the pipe during repair, such as the temperature required 
(c) As already discussed in detail above in regards to claim 34, in the embodiment of figures 4-6, Kiest discloses wherein the travel unit comprising the wheeled vehicle (see fig 6) further comprises bladder tube 56 with underground-pipeline travelling device comprising an attaching means by way of substance-to-substance connection and/or frictional engagement configured to attach the storage medium comprising transmitters 64, 66, to the hardened resin absorbent liner 58, 62, the attaching means conveyed by the travel unit comprising the bladder tube 56 (abs; [0002]-[0006]; [0041]-[0046]; fig 6; clm 12).
(d) In view of the foregoing, Examiner respectfully contends the limitations of claim 12 are indeed satisfied. Claims 13, 19, 29-30 & 34 are rejected at least based on their dependency from claim 12, as well as for their own rejections on the merits, respectively. 

15.	Applicant's remaining arguments filed 12/09/2020 regarding claims 13, 29 & 30 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections of record.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717